                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      CHARLOTTE DIVISION
                        3:20-CV-00113-MR

MASON WHITE HYDE-EL,        )
                            )
              Plaintiff,    )
                            )
vs.                         )
                            )
                            )                   ORDER
                            )
ROGER VARGAS,               )
                            )
              Defendant.    )
___________________________ )

      THIS MATTER is before the Court on initial review of Plaintiff’s

Amended Complaint, filed under 42 U.S.C. § 1983. [Doc. 10]. See 28 U.S.C.

§§ 1915(e)(2); 1915A. Plaintiff is proceeding in forma pauperis. [Docs. 2,

8].

I.    BACKGROUND

      Pro se Plaintiff Mason White Hyde-El (“Plaintiff”) is currently

incarcerated at Guilford County Detention Center in Greensboro, North

Carolina. Plaintiff originally filed this action on February 25, 2020, pursuant

to 42 U.S.C. § 1983. [Doc. 1]. Plaintiff named Michael Nethken, identified

as a magistrate in the Iredell County Magistrate Office, and Roger Vargas,

identified as a deputy in the Iredell County Sheriff’s Office, as Defendants in



        Case 3:20-cv-00113-MR Document 11 Filed 06/23/20 Page 1 of 7
this matter. [Id. at 3]. Plaintiff claimed that he was falsely arrested, falsely

imprisoned, and that his right “to be informed of the accusations by the

accuser” and under the Confrontation Clause were violated in relation to

certain criminal charges brought against Plaintiff. [Id. at 4]. On initial review

of Plaintiff’s Complaint, this Court found that Plaintiff’s claims appeared

barred by Heck v. Humphries, 512 U.S. 477 (1994), and may be barred by

Younger v. Harris, 401 U.S. 37, 43-44 (1971); dismissed Defendant Nethken

based on judicial immunity; and allowed Plaintiff thirty (30) days to file an

amended complaint demonstrating that his claims are not barred.1 [Doc. 9].

Plaintiff timely filed an Amended Complaint, which the Court now reviews.

See 28 U.S.C. §§ 1915(e)(2); 1915A.

      In his Amended Complaint, to show that his claims are not barred by

Heck or Younger, Plaintiff alleges that the charges in relation to which he

claims wrongful arrest and imprisonment were voluntarily dismissed and that

the action, Case No. 19CR05432, is no longer pending. [Doc. 10 at 1].

Plaintiff alleges, in pertinent part, that Defendant Vargas applied for and

obtained an arrest warrant charging Plaintiff with certain drug crimes without

“’oath or Affirmation’ as required [by] the Fourth Amendment.” [Doc. 10 at



1The Court herein adopts by reference its Order on initial review of Plaintiff’s original
Complaint. [See Doc. 9].
                                           2

         Case 3:20-cv-00113-MR Document 11 Filed 06/23/20 Page 2 of 7
1]. Plaintiff alleges that Vargas did not have probable cause to arrest Plaintiff

and that Vargas provided false information to the Magistrate without sworn,

recorded testimony or an affidavit. Plaintiff claims the information must have

been false because Plaintiff did not commit the crimes charged. [Doc. 10-1

at 2]. “Plaintiff believes perjury to be suspected.” [Id.]. Plaintiff further

contends that:

            Without any disclosure of the accusations made by
            Roger Vargas at the Ex Parte hearing on 8/21/19 with
            the Magistrate, along the vague statement of the
            crime on the Warrant, left Plaintiff without any means
            to     confront/cross-examine        Roger      Vargas’
            accusations and probable cause to arrest.
            Therefore, Plaintiff was unable to adequately defend
            against the accusations at a later hearing, Trial, or
            other proceeding. Plaintiff’s due process to have
            fundamental unfairness, confronting his accuser and
            defending against such accusation were intentionally
            violated by Roger Vargas.

[Doc. 10-1 at 3]. For his injuries, Plaintiff claims that he suffered emotional

distress and “was deprived of his freedom and liberties due to being placed

under a $25,000 secured bond[ ] and was a result of Plaintiff losing his house

and car, etc.” as a result of Defendant Vargas’ unlawful arrest. [Doc. 10 at

2].

II.   STANDARD OF REVIEW

      The Court must review Plaintiff’s Complaint to determine whether it is

subject to dismissal on the grounds that it is “frivolous or malicious [or] fails
                                        3

        Case 3:20-cv-00113-MR Document 11 Filed 06/23/20 Page 3 of 7
to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2).

Furthermore, § 1915A requires an initial review of a “complaint in a civil

action in which a prisoner seeks redress from a governmental entity or officer

or employee of a governmental entity,” and the court must identify cognizable

claims or dismiss the complaint, or any portion of the complaint, if the

complaint is frivolous, malicious, or fails to state a claim upon which relief

may be granted; or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. § 1915A.

       In its frivolity review, this Court must determine whether the Complaint

raises an indisputably meritless legal theory or is founded upon clearly

baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972).    However, the liberal construction requirement will not permit a

district court to ignore a clear failure to allege facts in his Complaint which

set forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION

       To state a claim under § 1983, a plaintiff must allege that he was

“deprived of a right secured by the Constitution or laws of the United States,


                                        4

          Case 3:20-cv-00113-MR Document 11 Filed 06/23/20 Page 4 of 7
and that the alleged deprivation was committed under color of state law.”

Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999).

      Here, Plaintiff claims that his rights under the Fourth and Sixth

Amendments were violated by Defendant Vargas’ conduct as summarized

above. Taking Plaintiff’s allegations as true and giving Plaintiff the benefit of

every reasonable inference, the Court concludes that Plaintiff’s claims are

not clearly frivolous and may proceed past initial review.

IV.   CONCLUSION

      For the foregoing reasons, the Court concludes that the Plaintiff’s

Complaint against Defendant Vargas for violation of Plaintiff’s Fourth and

Sixth Amendment rights survives initial review.

                                    ORDER

      IT IS, THEREFORE, ORDERED that Clerk is directed to mail a blank

summons forms to Plaintiff for Plaintiff to fill out and identify Defendant

Vargas in the summons for service of process, and then return the summons

to the Court. Plaintiff is required to provide the necessary information for the

U.S. Marshal to effectuate service. Once the Court receives the summons

from Plaintiff, the Clerk shall then direct the U.S. Marshal to effectuate

service upon Defendants.



                                        5

        Case 3:20-cv-00113-MR Document 11 Filed 06/23/20 Page 5 of 7
IT IS SO ORDERED.
                            Signed: June 23, 2020




                               6

 Case 3:20-cv-00113-MR Document 11 Filed 06/23/20 Page 6 of 7
                             7

Case 3:20-cv-00113-MR Document 11 Filed 06/23/20 Page 7 of 7
